NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FRED HUTCHINSON CANCER RESEARCH
CENTER, ARGUS GENETICS, LLC,
AND MARS, INC., y
Plaintiffs-Appellees,
V.
BIOPET VET LAB, INC. AN1) RADIO SYSTEMS
CORPORATION (1:)oING BUs1NESs As 1=jETsAFE),
Defendants-Appellants.
in
2011-1249
Appeal from the United StateS District C0urt for the
Eastern District of Virginia in case n0. 10-CV-616,
Judge Raym0nd A. JackS0n.
ON MOTION
Bef0re GAJARSA, MAYER, and PROST, C.ircuit Judges.
GAJARSA, Circu,1Lt Judge.
ORDER
BioPet Vet Lab, Inc. et a1. (Bi0Pet) move for a stay,
pending appea1, of the preliminary injunction entered by

FRED HUTCHINSON CANCER V. BIOPET VET 2
the United States District Court for the Eastern District of
Virginia. Fred Hutchinson Cancer Research Center et al.
(FHCRC) oppose. BioPet replies
In deciding whether to grant a stay or injunction,
pending appeal, this court "assesses the movants chances
of success on the merits and weighs the equities as they
affect the parties and the public." E.I. Dupon,t de Nemours
& C'o. v. Phillips Petroleum Co., 835 F.2d 277, 278 (Fed.
Cir. 1987); see also Standard Havens Pr0ds. v. Gen,cor
Indus., 897 F.2d 511 (Fed. Cir. 1990). To preVail, a movant
must establish a strong likelihood of success on the merits
or, failing that, must demonstrate that it has a substantial
case on the merits and that the harms factors militate in
its favor. Hilt0n U. Braunskill, 481 U.S. 770, 778 (l987).
Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the
papers submitted that BioPet has not met its burden of
showing the requisite likelihood of success to obtain a
stay of the preliminary injunction pending appeal.
Acc0rdingly,
IT ls ORDERED TH.AT:
The motion for a stay, pending appeal, of the prelimi-
nary injunction is denied.
FoR THE CoURT
 1 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Marc Louis Delf1ache, Esq.
Gregory N. Stillman, Esq.
S23 THE FEDERAL ClRCUlT
JUN 15 2011
JAN HDRBAl.Y
CLEHi
Fl LED
v.s. comm 0F APPEALs ma